United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James Wright, for the appellant
Office of Solicitor, for the Director

Docket No. 13-1810
Issued: January 6, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 30, 2013 appellant, through her representative, filed a timely appeal from a
February 4, 2013 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her request for reconsideration on the grounds that it was untimely filed and failed to
establish clear evidence of error. The last merit decision of record was OWCP’s November 7,
2011 schedule award decision. Because more than 180 days elapsed from the most recent merit
decision to the filing of this appeal and, pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of
this case.2

1
2

5 U.S.C. § 8101 et seq.

For decisions issued prior to November 19, 2008, a claimant had up to one year to file an appeal. An appeal of
OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e).

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits on the grounds that it was untimely filed and failed to demonstrate clear
evidence of error.
FACTUAL HISTORY
On November 8, 1991 appellant, then a 28-year-old mail clerk, filed an occupational
disease claim (Form CA-2) alleging that she developed injuries as a result of her federal
employment duties. OWCP accepted the claim for right shoulder tendinitis, bilateral carpal
tunnel syndrome (CTS), left wrist tendinitis and left first dorsal compartment tenosynovitis.
By decision dated May 11, 1998, OWCP issued a schedule award for 10 percent
permanent impairment of the right arm. The February 12, 1998 report of the district medical
adviser (DMA) noted that appellant’s 10 percent right upper extremity impairment was due to
entrapment neuropathy of the median nerve at the wrist.
On September 19, 2011 appellant filed a new claim for a schedule award (Form CA-7).
In a May 4, 2011 report, Dr. Ellen Pichey, a DMA, found that appellant had five percent
impairment of the right and left arms due to her bilateral CTS, noting the date of maximum
medical improvement as March 16, 2009. In a November 7, 2011 note, Dr. Pichey reported that
the 5 percent impairment of the right arm was not an additional impairment to the previous 10
percent award. Because the original 10 percent award was based on CTS for the upper right
extremity, there was no additional impairment.
By decision dated November 7, 2011, OWCP granted appellant a schedule award for five
percent permanent impairment of the left arm. It found that she was not entitled to an increased
schedule award for the right arm as she had already received a schedule award for 10 percent
impairment.
Appellant submitted reports dated July 29, 2011 through November 30, 2012 from
Dr. Mathias A. Masem, Board-certified in orthopedic surgery, who addressed treatment of her
upper extremities and course of therapy. She also submitted an October 7, 2011 magnetic
resonance imaging scan of the right shoulder and a July 20, 2009 report from Dr. Binh Luu.
On November 5, 2012 appellant requested reconsideration of the November 7, 2011
OWCP decision. OWCP noted the appeal as having been received on November 8, 2012.
In a December 19, 2012 report, Dr. Pichey reviewed Dr. Masem’s March 20, 2012 report.
She determined that the total impairment of the right arm equaled 12 percent, 5 percent for right
CTS and 7 percent for a right shoulder rotator cuff tear/tendon rupture. Dr. Pichey concluded
that appellant had an additional seven percent impairment of the right arm.
By decision dated February 4, 2013, OWCP denied appellant’s reconsideration request as
untimely filed and failing to establish clear evidence of error.

2

LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.3 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The American Medical Association, Guides to the Evaluation of Permanent
Impairment has been adopted by the implementing regulations as the appropriate standard for
evaluating schedule losses.4
In schedule award cases, a distinction is made between an application for an additional
schedule award and a request for reconsideration of an existing schedule award. When a
claimant is asserting that an original award was erroneous based on his or her medical condition
at that time, this is a request for reconsideration. However, even if the term reconsideration is
used, when a claimant is not attempting to show error in the prior schedule award decision and
submits medical evidence regarding a permanent impairment at a date subsequent to the prior
schedule award decision, it should be considered a claim for an additional schedule award. A
claim for an additional schedule award may be based on new exposure to employment factors or
on the progression of an employment-related condition, without new exposure, resulting in
greater permanent impairment. OWCP should issue a merit decision on the schedule award
claim, rather than adjudicate an application for reconsideration.5
ANALYSIS
The Board finds that OWCP erroneously adjudicated appellant’s request for an additional
schedule award as a request for reconsideration under the clear evidence of error standard.
On November 8, 2012 appellant requested reconsideration of the November 7, 2011
OWCP schedule award decision. She submitted new evidence relating to her medical diagnosis
and schedule award claim. In a March 20, 2013 report, Dr. Masem, appellant’s treating
physician, provided additional findings.
On December 19, 2012 Dr. Pichey reviewed
Dr. Masem’s report and rated impairment of 12 percent: 5 percent for right CTS and 7 percent
for a right shoulder rotator cuff tear/tendon rupture. She advised that appellant had an additional
seven percent.
In its February 4, 2013 decision, OWCP denied appellant’s November 8, 2012 request for
reconsideration, finding that it was not timely filed and failed to present clear evidence of error.
3

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

4

K.H., Docket No. 09-341 (issued December 30, 2011). For decisions issued after May 1, 2009, the sixth edition
will be applied. B.M., Docket No. 09-2231 (issued May 14, 2010).
5

R.L., Docket No. 09-1948 (issued June 29, 2010); B.K., 59 ECAB 228, 229-30 (2007); Candace A. Karkoff, 56
ECAB 622, 625 (2005); Linda T. Brown, 51 ECAB 115, 115-16 (1999); Paul R. Reedy, 45 ECAB 488, 490 (1994);
see Leonard E. Redway, 28 ECAB 242, 246-47 (1977).

3

The Board has held that a claimant may request a schedule award or increased schedule award
based on evidence of new exposure or medical evidence showing the progression of an
employment-related condition resulting in permanent impairment or increased impairment.6
Dr. Pichey provided an impairment rating for right shoulder rotator cuff tear/tendon rupture in
addition to the prior five percent rating for CTS.
As in Paul R. Reedy, the February 4, 2013 decision treated appellant’s claim as a request
for reconsideration. The Board finds, however, that she was not seeking reconsideration of the
previous schedule award determination, but submitted new evidence pertaining to additional
impairment of the upper right extremity.7 OWCP’s procedure manual states that, if a claimant is
seeking an increased schedule award due to increased impairment and/or additional exposure,
but not contesting the decision or prior award, this should not be treated as a reconsideration
request and OWCP should develop the issue of entitlement to an additional award.8
The Board finds that OWCP erroneously adjudicated appellant’s claim for an additional
schedule award as a request for reconsideration. It failed to issue an appropriate decision
regarding her claim for an increased schedule award.9 On remand, OWCP should review the
medical evidence and issue an appropriate decision.
CONCLUSION
The Board finds that OWCP improperly adjudicated appellant’s schedule award claim as
a request for reconsideration.

6

Id.

7

J.F., Docket No. 13-112 (issued November 6, 2013).

8

The Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b)
(October 2011).
9

E.T., Docket No. 13-1691 (issued September 25, 2013).

4

ORDER
IT IS HEREBY ORDERED THAT the February 4, 2013 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision of the Board.
Issued: January 6, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

